 SACRAMENTO UNION477Sierra Publishing Company d/b/a The SacramentoUnionandCentral Valley Typographical Union#46, International Typographical Union. Case20-CA-18356September 5, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT, HIGGINS, AND DEVANEYOn July 27, 1984, Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent filedexceptions and asupportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.'The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge'srulings, findings,2 andconclusionsand toadopt the recommendedOrder.3CHAIRMAN STEPHENS, concurring.I.Thiscase focuses on the reoccurring issue of thelegal implications of including unit employee ratifi-cation as a step in the negotiation of a collective-bargaining agreement.Representatives of Respond-entEmployer and Charging Party Union beganbargaining for the renewal of a contract with themutual but unwritten understanding that any finalagreement would have to be submitted to the unitmembers for approval. A bargaining agreementcovering all terms of employment was eventuallyhammered out, but before the union members rati-fied it Respondent Employer withdrew its assent tothe proposed contract. Although employee ratifica-tion was eventually obtained, the Employer refusedto execute the agreement,maintaining that the ne-gotiated agreement remained merely a standingoffer subject to unilateral revocation until theunion members manifested acceptance by ratifyingit.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sierra Pub-lishingCompany, d/b/a The Sacramento Union,Sacramento,California, its officers,agents, succes-sors, and assigns,shall take the action set forth inthe Order.'The Respondent filed a motion to strike the General Counsel's briefin support of the judge's decision,contending that the brief was untimelyWe grant the Respondent'smotion.On August 27, 1984, the Board ex-tended the date for receipt of exceptions to the judge's decision and sup-porting brief to September 19, 1984 The General Counsel's brief,howev-er,was not filed until September 24, 1984Sec. 102.46 of the Board'sRules and Regulations states, in pertinentpart, that a brief in support of a judge's decision must be filed within thesame period that exceptions to the decision are to be filed. The filing ofthe General Counsel's brief on September 24, therefore,was untimely.Additionally,we cannot consider the brief as an answering brief to theRespondent's exceptions because the brief goes well beyond the issuesraised in the Respondent's exceptions and supporting brief See Sec.102.46(d)(2).Accordingly,we strike the General Counsel's brief.2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd.188 F 2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.In adopting the judge,we find it unnecessary to rely on his citation ofJoe Carroll Orchestras,254 NLRB 1158 (1981), at sec. III,D, par. 9 of hisdecision.Unlike our concurring colleague,however,we do not read thejudge's decision to suggest"that the Board will never treat ratification asthe equivalent of an acceptance that must occur before a binding contractiscreated"And, contrary to our concurring colleague's implication, wenote that the judge addressed a number of the cases relied on by the Re-spondent(see, e g,the discussion of sec III,D, pars. 9 and 13,and fn. 10)in the course of finding the Respondent in violation of the Act.8We amend thejudge's remedy to provide that the Respondent shallpay backpay as prescribed inWe Protection Service,183NLRB 682(1970), enfd 444 F.2d 502(6th Cir 1971), with interest as prescribed inNew Horizonsfor theRetarded,283 NLRB1173 (1987).A unique feature of this case is that in negotiat-ing the substantive terms and conditions of the con-tract,much of which embodied an offer submittedby the Respondent, the Employer's bargaining rep-resentatives obtained the union agents' commitmentto do two things in submitting the agreement forratification:First, the union bargaining committeehad torecommendunreservedlyto the union mem-bers that they ratify the contract. Second, ratifica-tionhad to take place before a specified date,which the parties mutually agreed to extend to alaterdate.The union negotiators honored bothcommitments, and ratification took place within thespecified time.II.The administrative law judge, weaving togetherboth Board decisions and common law contractprinciples, recommended that the Board hold theRespondent in violation of Section 8(a)(5) for fail-ing to execute the contract. In the judge's view,the bargaining contract became legally binding(even if not immediately enforceable) when the Re-spondent's and the Union's representatives complet-ed negotiations on the terms of the new contract.He reached this conclusion through a two-stepanalysis.First,he interpretedBoard law as establishingthe general principle that employee ratification is a"restriction on the authority of its negotiators toexecutean agreement reached at the bargainingtableabsent the approval of its membership."(supra at 487) Thus, he reasoned, ratification is not"the functional equivalent of the act of acceptance296 NLRB No. 65 478DECISIONS OF THENATIONALLABOR RELATIONS BOARDessential to the formation of a contract."In exam-ining the negotiations as well as the contractualdocuments,the judge also expressed the view thatthe parties had not reached an understanding to thecontrary on this general view of ratification. Simi-larly, he found that the evidence did not show thatthe Respondent's representatives at any time duringnegotiations expressly reserved to the Respondenta right of revocation.Having disposed of ratificationas being inessen-tial to the formation of the bargaining contract, thejudge then resorted to common law contract prin-ciples to explain how the parties'negotiations heredid create the contract.Taking a cue from Profes-sorCorbin's treatise,the judge posited that if acontract offer embodies the condition that theagreement contemplatesthird-party approval, theofferee's unqualified assent to the offer results in a"meeting of the minds"and hence an immediatebinding contract.'In such a situation, neither partyisfree unilaterally to retract its assent;however,performance under the contract does not becomeenforceable until the occurrenceof theconditionprecedent, i.e., third-party approval.The judge concluded that the facts here fitwithin the foregoing rule. He found that the Em-ployer's own final offer contemplated approval bya third party,namely,the unit members.By accept-ing this offer,the union negotiators thus created abinding collective-bargaining contract whose per-formance obligations quickened only after ratifica-tion took place. It necessarily followed from thisconclusion that the Respondent no longer had thepower to revoke unilaterally its proposal prior tothe time set for ratification.III.Like mycolleagues,Ibelieve that the Respond-ent newspaper violated Section 8(a)(5) in renegingon thebargaining agreement.However,Icannotshort-form adopt the administrative judge's deci-sion because I do not think that his reasoning ade-quately comes to grips with how several Board rel-evant precedents, relied on by the Employer, mightjust as well warrant a dismissal of the complaint onthe facts of this case. To sustain a violation herewithout resolving some of the ambiguities both inBoard law and on this record requires,I submit, adifferent rationale,which the credited evidencedoes support.iA. Corbin,TreatiseonLaw of Contracts§61 (1963)As a contrasting example,Corbin notes that an offeree who accepts acontractofferconditionally,in the sense of interposing a requirement thata third party(such as an attorney)must approve the offer,has not madean operative acceptance sufficient to create a binding contract Id. at 250.A.In partial agreement with the Employer, I thinkthat the judge overgeneralized Board law in statingthat a union member ratification requirement issimply a self-imposed limitation on the authority to"execute"a contractual document.It is true thatthere is authority to support this proposition, andunder this view,the bargaining agents of the par-ties are deemed to have created a binding contracton the conclusion of negotiations;but performanceunder the contract,beginning with execution of theagreement,isstayeduntilratificationoccurs.2However,it is incorrect to suggest,as the judgedid, that the Board will never treat ratification asthe equivalent of an acceptance that must occurbefore a binding contract is created.As the Re-spondent accurately asserts, a number of Boardprecedents have held that when a bargaining agentindicates to the other party that any agreementreached must be ratified by his or her principal,such an announcement may effectively limit theagent's authority to that of negotiating the substan-tive terms of a contract.Even though negotiationsmay be concluded by the bargaining representa-tives, the agreement legally remains only an offerthat the ratifying party accepts on ratification.Until ratification occurs and is communicated tothe other party, no binding contract exists and theother party may withdrawits assentto the contractproposal.3Hence, the Employer insists that the8Martin J. Barry Co.,241 NLRB 1011, 1013 (1979), citingNorth Coun-tryMotors,146 NLRB 671 (1964) Accord-C & W Lekira BatCo., 209NLRB 1038 (1974) (by implication), citingNorth Country Motors,supra.The judge herealso relied onJoe Carroll Orchestras.254 NLRB 1158fn. 1 (1981).But as explained in fn.3, infra,I believe that he misread thatdecision.s Sunderland's, Inc,194 NLRB 118 fn 1 (1971)SeeStateCountyEm-ployees AFSCME DistrictCouncil 71(Golden Crest),275 NLRB 49 (1985)(8(b)(3) complaint against union for failure to execute contract dismissedbecause ratification by union members,which partiesunderstood wouldhave to takeplace beforea "binding" agreement is reached,did notoccur);LogginsMeatCo, 206 NLRB 303, 307-308 (1973); CrownDrugCo., 136 NLRB865, 869-870 (1962).Accord:Carpenters Local 1476(Lake Charles AGC),270 NLRB 1432 (1984) ("both parties knew thatthey had negotiated only a tentative contract agreementwhich wouldmature into a final binding contractonly upon ratification by the[union's]members");Cablevision Industries,283 NLRB 22, 28-29 (1987)(employer's"finaloffer,which was not withdrawnbefore the unionmembership subsequentlyratified it, therebyresult[ed] in a binding agree-ment")See alsoGood GMC. Inc,267 NLRB 583 (1983) (8(a)(5) com-plaint against employer dismissed because tentative agreementreached bynegotiators subject to ratification,andemployerdid not ratify),BronsonMethodist Hospital,223 NLRB 95 (1976) (employer ratification case).Joe Carroll Orchestras,254 NLRB 1158in. 1 (1981), also falls withinthis groupingof casesAdmittedly, there is one sentence in the Board'sfootnote opinion that, if taken outof context, as the ALJapparently didhere,seems to view ratification as merely a condition precedent to exe-cuting contractual documents,thus implying that a binding contract is al-ready in effect.However,it is clear from the entire discussion that, onthe facts,a binding contractcould only be created throughthe unionmembers manifesting their acceptance through ratification.Because theunit employeesrefused to do so, the Board held no contract existed andContinued SACRAMENTO UNION479Board decisions embracing this latter view entitledit to withdraw its agreement to the contract priorto the employees' ratification of the contract.Considered as a whole, the varying Board prece-dents thus treat employee ratification as falling intoone of two categories: (1) a condition tantamountto acceptance that must occur before a bindingcontract is created (the Employer's position here),or (2) a condition embodied in a binding contractthat must occur before the performance obligationsarise(the judge's view). This distinction has beenexplicitly recognized by the courts and other au-thorities in the area of commercial contracts4 andtherefore that the employers violated Sec.8(a)(5) for insisting on abidingby the negotiated agreement and for refusing to engage in further bar-gaining.Felbro,inc., 274 NLRB 1268 (1985),enfd.795 F 2d 705 (9th Cir.1986),may also be included among these cases.The administrative law judgehad found that"there is no evidence that the parties had mutually agreedtomake employee ratification a condition precedent toformationof anagreement between them."274 NLRB at 1282(emphasis added).In re-jecting this analysis of the facts,the Board found that the parties had un-derstood that the ground rules for negotiation included a provision thatany agreement reached would not be"binding"unless ratified by the unitemployees.But because the employees had ratified the agreement, theBoard held that the employer was precluded from withdrawing its "con-tract offer" (For ease of reference,the foregoing decisions are referredto elsewhere in this opinion as theSunderland'sline of cases, becausethey agree, for the most part, with that early case's articulation of theprinciple stated in the accompanying text.)These decisions are in accord with the rule stated in § 88 of the Re-statement 2d,Agency(1958):To constitute ratification,the affirmance of a transaction must occurbefore the other party has manifested his withdrawal from it eitherto the purported principal or to the agent,and before the offer ofagreement has otherwise been terminated or been dischargedHowever,§95 of the Restatement seems to digress from decisions suchasLogginsin that the section indicates that"manifestation of a definitiveelection by the principal constitutes affirmancewithout communicationtothe agent,the other party,or other parties." (To defeat affirmance, theother party would have to show that in ignorance of the affirmance itchanged position in such a way that it would be inequitable to hold theother party to the transaction.Id., commentb.)The recent case ofFelbro,inc., supra, indicates that ratification can be effective without communi-cation to the third party,i.e., the employer.4 SeeErving Paper Mills v Hudson-Sharp Machine Co.,223 F.Supp 913(E.D.Wis.1963), revd on other grounds 332 F 2d 674(7th Cir.1964);Edmund J. Flynn Co. Y. Scholler,265 A.2d 599, 600-601 (D C. Ct. App.1970) See also 5 Williston,Treatiseonthe Lawof Contracts §666 at 135-141 (3d ed. 1965); J.Calamari & J Perillo,Law of Contracts§11-15 at440 (3d ed.1987); Restatement 2dContracts§§36(2) & 224(comment c)(1979) (distinctionmade between a "condition"that qualifies a dutyunder an existing contract and a"condition of acceptance"thatmustoccur in order to create a binding contract)As the court observed inEdmundJ.FlynnCo.,supra,the above dis-tinction is often blurred,with authonties sometimes describing both situa-tions in terms of a "condition precedent".Much of the confusion in this area of the law can be attributed to thesomewhat unfortunate use of the term"condition precedent" whenaddressing the issue of the formation of a contract.The issue is notwhether a"condition" must occur before a contract comes into ex-istence but whether the parties have mutually assented or agreed tomake a binding contract.If there is such mutual assent,agreed-onconditions clearly affect only the duty to perform.If no mutualassent is ever reached,there is no contract The "condition prece-dent"to the formation or existence of a contract is thus the mutualassent or agreement of the parties.265 A.2d at 601Some Board decisions,aswell as thejudge's discussion here(supra at487-488),can be faulted for this imprecision.See, e.g.,Mt. Airy Psychiat-ricCenter,230 NLRB 668, 678(1977);BronsonMethodist Hospital,223therefore should eliminate any argument that thediffering lines of Board authorities on employeeratification are inherently irreconcilable as a con-ceptual matter.5 They merely represent similar butlegally different ways parties may structure the for-mation and implementation of a contract betweenthem. Still, if there is any shortcoming in these sep-arate strandsof reportedcases, it isthe fact theydo not set forth a uniform standard by which theBoard will assess the facts of a given case to deter-mine into which category an employee ratificationrequirement will fit. The risk is that a case canyield disparate results, as the Board imparts vary-ing significance to particular facts and adopts dif-fering presumptions, depending on which line ofauthority is embraced.6The instant case well illustrates the problem.Under theNorth CountryMotorslineof cases,7principally relied on by the judge, his finding of aviolation is a tenable one. However, under theSun-derland's, Inc.line of cases,8 relied on by the Re-NLRB95, 98(1976),C &W Lektra Bat Co,209 NLRB 1038, 1039,1041 (1974).See alsoAppalachianShale Products,121NLRB 1160, 1162(1958).s Perhaps the reason why the Board has not precisely articulated thisdistinction is that the Board has resolved many cases simply by findingeither(1) that the union had in fact obtained ratification and that the de-tails of the manner in which it was obtained were internal union affairsabout which an employer could not inquire,or (2) that there was no "ex-press" agreement about union ratification-only a unilateral statement bythe union representatives that they intended to seek ratification Thus,under these cases,the bargaining representative may forgo ratificationand exercise itself the power to accept or approve the agreement, so aseither to create a binding contract or to require execution of the contractdocument by the parties And, the employer cannot be heard to object tothe fact that ratification did not occur at all or in a manner not originallycontemplated by the parties or their agents Nor can the employer with-draw its assent once the union finally affirms the contract proposal. SeeNewtown Corp.,280 NLRB 350,351 (1986),Childers Products Co.,276NLRB 709, 711 (1985); ConsumatSystems,273 NLRB 410, 413(1984),Seneca SheetMetal Products,243 NLRB 624 (1979),Martin J. Barry Co.,241 NLRB 1011 (1979);Mt. Airy Psychiatric Center,230 NLRB668, 678-679 (1977);Hickory Farms of Ohio,222 NLRB 418 (1976), enfd. 558 F.2d526 (9th Cir 1977),UtilityTree Service,218 NLRB 784 (1975); C & WLektra BatCo., 209 NLRB 1038 (1974),enfd.mem. 513 F 2d200 (6thCir. 1975);Raybestos-Manhattan.Inc.,183NLRB 213, 217-218 (1970),M & M Oldsmobile,156 NLRB903, 905(1966), enfd on other grounds377 F.2d 712 (2d Cir. 1967);North Country Motors,146 NLRB 671, 673(1964).The instant case differs from most of the foregoing decisions factuallyin that the Employer here has not questioned the manner in which theUnion effectuated ratification,but rather has disputed thetimelinessofratification,coming as it did after the Employer's attempted revocationof its assent to the agreement. Nevertheless, as discussed in the text, thelitigants here have extrapolated from these decisions certain pronounce-ments and principles that they contend support their respective positions9 The administrative law judge inJoe Carroll Orchestras,supra, 254NLRBat 1165, hinted at this problem when,afterwrestling to apply thevarious precedents and considering all the circumstances surrounding thebargaining negotiations in that case,he recommended that the Boardadopt a rule that requires that parties'understandings as to ratification beset forth in "express written agreements." In his view,"itwould obvious-ly be easier for everyone."9 See fn.2, supra.9 See fn 3,supra. 480DECISIONSOF THE NATIONALLABOR RELATIONS BOARDspondent, it would be also tenable to hold that theevidence justifies the Employer's withdrawal of itsassent to the agreement before ratification occurs.Two examples from the record should suffice todemonstratethe point.First,there is the evidence that the parties' pro-vision for employee ratification wasnotincorporat-ed in awrittendocument. The judge tacitly accept-ed the General Counsel'sargument,based onC & W Lektra Bat Co.,9that theabsenceof such awritten clause demonstrated that ratification wasnot a"condition precedent to a collective bargain-ing agreement" (supra at 485,487); hence,a bind-ing agreement existed from which the Employercould not back away before ratification.In contrast,Sunderland'sand its progeny allowfor theBoard to deduce that the union representa-tives did not have authority to enter into a bindingcontract from evidence of the parties'awarenessduring negotiations that any contract proposal mustbe ratified.' ° As the judge himself found, but ap-parently did not think dispositive,at the initial bar-gaining meeting,the Union's bargaining representa-tives informed the Employer's representatives thatany agreement had to be ratified by the unionmembers.In addition,a union witness testified atthe hearing that the Union's constitution requiredthis action. Thus, until ratification occurs, the Em-ployer arguably could unilaterally withdraw assent.The second example centers around an incidentnoted by the judge in his decision.Approximately2 weeks after the negotiators had reached a finalunderstanding as to contract terms on July 20, butbefore the scheduled ratification vote, the Employ-er's corporate counsel directed one of its bargain-ing representatives,JamesWolf, torequest a delayof the vote. When Wolf conveyed the request tothe Union's representatives, he explained, withoutgiving specifics, that there might be, in the wordsof the judge,"a change in the Respondent's offer."The union representatives consented to putting thevote back, ultimately rescheduling it for August 18.Although not noted by the judge, thereisno evi-dence in the record that when informed of theprospect of a new offer,the union representativesregistered a protest or attempted to argue that abinding agreement had already been reached be-tween the parties. The judge evidently felt thatthese facts were of no legal consequence,for he es-sentially ignored them in setting forth his legalanalysisof the case.And indeed this evidencewould be irrelevant if the parties, by their previousnegotiations,are deemed to be under a bindingcontract; the Union would besafe inthe knowl-edge that any subsequent offers would be of noeffect.Undera Sunderland'sline of analysis, however,the events surrounding the rescheduling of the rati-fication,being a partof theoverall bargaining his-tory,may not be so easily dismissed."The Em-ployer's indication that it might be submitting anew offer, coupled with the Union's failure to pro-test in response,are arguably consistent with theparties having an understanding that the agreementjustnegotiated remained only a pending offer,needing acceptance through employee ratificationbefore a party would be precluded from unilateral-ly revoking its assent.Until acceptance occurs, anew offer could be substituted for the pending one,as the Employer's officials intimated might happen.9 209 NLRB 1038 (1974),enfd.mem. 513 F.2d 200 (6th Cir. 1975). See,e.g,Merico,Inc,207 NLRB 101 (1973) (inpresenceof language in a writ-ten agreement signed by the union's negotiating committee reflectingtheir pledge to recommendapproval bythe union members,ratificationmust take place to create binding contact, held, until then there is nocontract bar to processing rival petition),Newtown Corp,280 NLRB 350(1986) (inabsenceof provision requiring ratification in the proposed con-tract's express terms and in absence of evidence that the parties ever"agreed"to a ratification requirement,employer required to execute con-tract andcannot object to fact thatproposals were not ratified by a ma-jority voteof the unit membership).10 SeeStateCountyEmployees AFSCME Council 71 (Golden Crest),275NLRB 49,50 (1985) (employer representatives were aware that employeeratificationwas contemplated,as required by union constitution, thus"the authorityof the bargaining negotiators was limited to negotiationsand could not,in the absence of ratification,bind the Unionto a con-tract")But cfNewtown Corp.,fn. 9, supra.The judgeattempted to distinguishSunderland's,Inc.by stressing thatitwas a caseinwhich theemployer had insisted that the union negotia-tors come to the tablewith authorityto enter into a binding contract andwhen the union officials attempted to securesuch authorityfrom itsmembers,the lattervoted notto vest their representatives with that au-thority.Yet, subsequent cases do not seem to havelimitedSunderland'sso narrowlyto its factsAs the analysisinState County Employees,supra,indicates,the Board has sometimes found that the bargaining representa-tive's own indication of its need to obtain employee ratification,coupledwith a union constitutional requirement of ratification,is sufficient to pre-clude the union negotiators from entering into a binding contractB.Normally when faced witha caseinwhich ambi-guities in the legal standardallow forconflictinginferences and conclusions to be drawn from thefacts, it is appropriate to use that case as a vehicleto clarify the law and to reconsider the record,supplementing it if necessary.But the instant caseshould stand as an exception.Given its posture,further proceedings would not really effectuate thepolicies of the Act as they apply to the litigantshere.Moreover, there is no need to resolve the di-lemma of whether a binding collective-bargainingagreement came into existence on the conclusion ofnegotiations between the parties' bargaining repre-sentatives.The central question is whether the Re-spondent had the power to withdraw its consent toiiCherokee United Super,250 NLRB 29, 32 (1980) ("The bargaininghistory and all other relevant circumstances surrounding the negotiationsmust be examined to determine if an enforceable agreement has beenreached."). SACRAMENTO UNION481the negotiated agreement before the union mem-bers ratified it.Under other settled principles oflaw, not consideredby thejudge,it is not neces-sary to find that the collective-bargaining agree-ment itself came into legal existence as a predicatefor holding that the Employer here could not with-draw its consent.From general contract law we can draw on twoconcepts to assist us in delineating the rights andduties of the parties to bargain in good faith underthe Act:12First,partiesmay enter into an optioncontract incident to negotiating toward the conclu-sionof a final, underlying contract. The purpose ofthe option contract is to make irrevocable for aperiod of time the offer submitted in connectionwith the underlying contract.In absence of theoption, the offer would otherwise be revocableuntil such time as the offeree communicates accept-ance of it.13 Secondly,courts will sometimes inferfrom an entire fact pattern of a case a promise onthe part of a partyagainst whom enforcement onthe promise is sought.14If these principles are allowed to guide us here,then certain facts take on new legal significance.From the onset of negotiations, the Employerknew that any agreement reached with the unionnegotiatorswould have to be ratified by the unionmembers.There is also evidence that the Employer12 In invoking principles of contract law, I am of course not implyingthat all its baggage,developed in the mercantile world, is to be transport-ed into Board law.The polestar always remains the effectuation of thepolicies of the Act,and thus many rules and concepts will, if not reject-ed, be refashioned to suit the realities of the collective-bargaining processand to further the values of stability and fairness in that process.Still, indefining the rights and obligations of the parties with respect to the for-mation of a collective-bargaining agreement,the Board has traditionallyadopted many of the general,ifnot highly technical,elements of thecommon law of contracts.See, e.g.,Pittsburgh-Des MoinesSteel Co.,202NLRB 880, 888(1973);Shreveport GarmentMfrs.,133 NLRB 117, 121(1961).AccordNLRBv.Burkhart Foam,Inc,848 F.2d 825,829 (7thCir. 1988) ("we may look to traditional rules of contract interpretationconsistent with federal labor policies");Lozano EnterprisesvNLRB,327F.2d 814,819 (9th Cir 1964). See alsoCox,The LegalNatureof CollectiveBargaining Agreements,57Mich. L. Rev.1, 14-15 (1958) (discussing perti-nence of contract doctrines to collective-bargaining agreements becausethey"represent the accumulation of tested wisdom...bottomed uponnotions of fairness and sound public policy").And the Board may evenlook to some of the more technical aspects to bolster its analysis of a dis-puteBen Franklin National Bank,278 NLRB 986 fn.2 (1986)Relevantto the instant case is the principle, key to the formation of an enforceablecontract,that a party must have made commitments in the context of abargained-for exchange of considerationWithout implying that it is ap-plicable across the board,itnevertheless is a useful one for deciding thiscaseisCalamarr,fn 4, supra,§2-25 at 121-124(3d ed. 1987); Restatement2d ofContracts § 87 (1979).14 SeeSylvanCrest Sand & Gravel Ca v US,150 F.2d 642(2d Cir.1945);Wood vLucy, Lady Duff-Gordon,222 N Y.88, 90-91, 118 N.E.214 (1917),inwhich Cardozo,J., observed.The law has outgrown its primitive stage of formalism when the pre-ciseword was the sovereign talisman,and every slip was fatal. Ittakes a broader view today A promise may be lacking, yet thewhole writing may be"instinctwith an obligation," imperfectly ex-pressed [Citation omitted ] If that is so,there is a contract.See alsoCalaman,fn. 4, supra,§4-12 at 229-230, 234-235;L.Simpson,Law ofContracts §56 at 94(2d ed. 1965)was frustrated over the prospect of repeating thehistorical pattern of protracted negotiations culmi-nating in a new contract with full retroactive wageand benefitincreases.The Employer's final offerwas a departure from the past in that it providedonly limited retroactivity. The Respondent obvi-ously knew that the offer stood little chance of ap-proval by therank-and-file, unless the union negoti-ating committee committed itself to actively urgingthe membersto approve the contract. As the judgecorrectly discerned,this required the bargainingagents to "sell"an unpopular proposal,therebyputting them in a posture that they would normallynot be expected to assume.In addition,because itwas anxious to conclude a contract,the Employerwanted the union bargaining team to commit itselfto expediting the ratification procedure. This toorepresented something of a restriction on the dis-cretion that the union negotiators might otherwisebe expected to exercise under the circumstances.Thus, as of July 20, the Employer objectivelymanifested its intention to assent to a bargainingcontract that contained the substantive terms (i.e.,wages, hours, benefits,working conditions) em-bodied in its own offer to the Union. It is only rea-sonable to imply from these circumstances a com-mitment on the Employer's part to hold its con-tract offer open until the agreed-on time for ratifi-cation has run. To the extent that the Employer'simplied promise needed to be supported by a com-mitment flowing from the union bargaining agents,thiswas clearly supplied by the latter's agreementto take extraordinary steps to secure quick ratifica-tion.Thus, even if the Respondent is technicallycorrect that the Union could not effectuate accept-ance of the bargaining contract short of employeeratification,15 I do not believe the Board is pre-cluded from finding that the union agents in theirown right could enter into a binding, option-typeagreement with the Employer that the latter wouldnot prematurely withdraw its offer.' 6In sum,because, in my view of the facts, theEmployer was obligated not to withdraw its offer,coupled with the fact that the union members didtimely ratify the offer, the Employer was requiredto execute a written contract reflecting the terms15 TheRespondent accuses the judge of going astray with a "novel"theory, in the second step of his analysis (slip op.pp. 3-4,supra), thattreats the Union as an entity separate and apart from the members. TheRespondent insists that the Union's status as the exclusive representativeof the employees precludes it from having a distinct legal identity.16 Cf.Retail Clerks v.LionDry Goods,369 U.S. 17, 28 (1962), whichheld that the term"contracts,"as used inSec. 301(a), 29 U S C.§ 185(c),is not limited to formal collective-bargaining agreements,citingJ.I.CaseCo v. NLRB,321 U.S. 332, 334 (1944) ("Contract in labor law is a termthe implications of which must be determined from the connection inwhich it appears "). 482DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof their substantive agreement. Its failure to do soviolated Section8(a)(5), asdefined by Section 8(d).Jane LawhonandLucile L. Rosen, Esqs.,for the GeneralCounsel.MarkH. Van Brussel,Esq. (Wilke,Fleury,Hoffelt,Gould&Birney),of Sacramento,California,andJosephG.Armstrong,III,Esq.(Reed,Smith,Shaw& McClay),ofPittsburgh,Pennsylvania,for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This matter was heard on March 13, 1984, at Sacramen-to,California. The proceeding is based on a charge filedby the Central Valley Typographical Union #46, Inter-nationalTypographical Union (the Union) against TheSacramento Union on September 12, 1983.11 Pursuant tothat charge, the Regional Director for Region 20 of theNational Labor Relations Board (the Board or NLRB)issued a complaint and notice of hearing on behalf of theGeneral Counsel of the Board alleging that Sierra Pub-lishingCompany d/b/a The Sacramento Union (Re-spondent) violated Section 8(a)(5) and (1) of the NationalLabor Relations Act (the Act). In a document dated Oc-tober 27, the Respondent timely answered the allegationsof the complaint, admitting some but denying others, in-cluding the specific unfair labor practice alleged in theGeneral Counsel's complaint.On the entire record, my observation of the witnessesas they testified at the hearing and my careful consider-ation of the posthearing briefs filed by the GeneralCounsel and the Respondent, I make the followingFINDINGS OF FACTI.JURISDICTIONIt is admitted that Respondent, a Pennsylvania corpo-ration with an office and place of businessin Sacramen-to,California, has been engagedat all material times inthe publication, circulation, and distribution ofThe Sac-ramento Union,a daily newspaper.It isfurther admittedthat in the 12 months preceding the issuance of the com-plaint, the Respondent derived gross revenuesin excessof $200,000 from the above-described business operation,and that it held membership in or subscribed to variousinterstate news services, published various nationally syn-dicated features and carried advertisements for nationallysold products. It is also admitted that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. On the basis of theforegoing, I find that it would effectuate the purposes ofthe Act for the Board to exercise its jurisdiction over thelabor dispute described below.II.THE LABOR ORGANIZATION INVOLVEDIt is admittedthat theUnion is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The PleadingsThe complaint alleges that on or about July 19, theUnion and Respondent reached full and complete agree-ment on the terms of a new collective-bargaining agree-ment applicable to Respondent's employees representedby the Union. The complaint further alleges that Re-spondent violated Section 8(a)(1) and (5) of the Act byrepudiating the July 19 agreement on August 11 and byrefusing at all times since August 22 to execute the writ-ten contract embodying terms of the agreement reached.B. The EvidenceRespondent is headquartered in Pittsburgh,Pennsylva-nia,and is solely owned by Richard Scaife.It is theparent company of The Sacramento Union,the onlyentity involved in this proceeding,and two other news-papers in Pennsylvania.The Unionhas represented certain of The SacramentoUnion's employees for a number of years. The mostrecentcollective-bargainingagreement betweenRe-spondent and the Union expired December 31, 1981. InJanuary 1982,Respondent and the Union commenced ne-gotiations for a new collective-bargaining agreement.Throughout these negotiations,management was repre-sented at the bargaining table by JamesS.Wolf Jr., theRespondent's director of industrial relations.From timeto time, Wolf was accompanied by approximately four ofthe newspaper'smanagement officials and,in the courseof negotiations,Wolf was advised by Respondent'sPitts-burgh,Pennsylvania labor counsel,Joseph G.ArmstrongII.The Union was represented by an entity known as thescale committee,described as a group of appointed orelected union members whose function is to negotiatecollective agreements with employers.The members ofthe scale committee for this period were: Joe O'Brian, anemployee of Respondent who has held several union of-fices in the past;Pat Barker,the Union's chapel chair;and Rex T. Rice Sr., president of the Union.At the initial bargaining session between the Respond-ent and the Union,several ground rules were establishedfor the conduct of negotiations.In particular,Wolf in-quired about and was informed of the Union's member-ship ratification requirement.Wolfs contemporaneousbargaining notes reflect the following on the subject ofmembership ratification:In responsetoWolfsquestion O'Brien stated thatthe union negotiators had the authority from theI.T.U. tonegotiate a contract,subject to final agree-mentby theirmembers.'When not specified otherwise,alldates refer to the 1983 calendaryear.Joe O'Brientestified that the Union's bylaws require thatany collective-bargaining agreementconcluded in negoti-ationsmust be approved by the Union's International SACRAMENTO UNION483president and ratifiedby themembership.2There is nodispute about the ultimateapproval ofthe Internationalpresident.Between January 1982 and March1983, theRespond-ent andthe Union held 22bargaining sessions.Duringthat time considerableportions ofa new agreement wereresolved but no agreement had been reached on the pri-mary economic items.Respondent'sbriefcharacterizedthe negotiaitons as essentially stalematedby March. At-torneyArmstrong testifiedthat theRespondentwastaking an adamant stand against retroactive economic ad-justments because it did not want to rewardthe Unionfor ahistorical patternof protractednegotiations.In aneffort tobreak the stalemate,Wolf arranged tomeet with Kenneth Prairie, an ITU International repre-sentative,responsible for overseeing its affairsinCalifor-nia, at a San Francisco hotelon July14.Armstrong ac-companiedWolf toassist at this meeting and to lend em-phasis to Respondent's adamacy about the size of its eco-nomic offer,its position on retroactivity,and its proposalon the contract term.Afterpreliminary discussions, Re-spondent's representatives outlined an economic offer toPrairie designed to conclude an agreementat The Sacra-mento Union.Thisproposal included a contract termrunning through1987whichprovidedfor 5-percentwage increase effective in January and July 1983, and asimilar increase effective January 1984 and 1985. Theproposal also provided for a wage reopener in January1986 and 1987.In addition,Wolf proposedthe same ad-justment in the Union's health and welfare plan as hadbeen made in the Respondent'sown plan.Prairie saidthat both Wolfand ArmstrongspecificallyconditionedRespondent's proposal on an understanding that the scalecommittee would recommend ratification to the member-ship and that ratification must be completed no later thanJuly 31.Before presentingthisproposal,Wolf and Arm-strong cleared it with BarryHopwood,the president ofThe Sacramento Union.Prairie became convinced overthe courseof the4-hour meeting that the Respondent'soffer-whichhe regarded as very disappointing-wasthe bestthe Union couldhope to obtain and, at the con-clusion of the meeting,he agreed to reportthe offer backto the scale committee with his recommendation thatthey accept it.sWolf agreed that the ratification recommendation andtime limit conditions were imposedby theRespondent.Wolf explainedthat thepurpose of the Respondent's in-sistance on speedy ratification:We had beennegotiating for a long time, and wewanted a labor contract, and we wanted some kindof signal totheUnionthat,hey, this offer wasthere, but notforever.And if theywanted it they'dbetter grab it.And Wolftestified that there was no question in his mindthat the membershipwould ratifythe terms of an agree-ment if the scale committee recommended it.AlthoughArmstrong said that it was Respondent's"prime concern" that theproposal beratifiedby themembership,he attributed the conditionfor having thescale committee recommendation to Prairie. I do notcreditArmstrong's recollection as to the source of theJuly 14ratification conditions as it conflictswith theWolf and Prairie versions,and as it is improbable thatPrairiewouldgratuitouslyoffer to furtherrestrict theUnion's latitude.At the conclusion of the July 14 SanFrancisco meet-ing, it appears that the participants understood that Prai-riewould firstreport and recommend the economicpackage to the scale committee and, if the scale commit-teewas willing to go along,itwouldthen meet withWolf to ironout all remaining details of an agreement.On July 16 prairie met with O'Brien and Barker, andexplained the proposal made at the San Francisco meet-ing.On July 20,all three scale committee members metwith Wolf at Wolfs office.4Both O'Brien and Wolf tes-tified thata wide range of subjects were discussed at thismeeting.In particular,O'Brien said that a specific figurewas determined for the health and welfare contributionbased on the San Francisco proposal; that there wasagreementto addnames to a rosterwhich wasto be in-cluded in the final agreement; that therewas also agree-ment to implement the wage increases effective on thefirst full payperiod insteadof the first day ofthe monthwhentheywere due; and that the prior agreement onsick leave negotiated over the course of the year and ahalf ofbargaining was scrappedin favor offollowing theold sick leave provision.O'Brien's testimony then contin-ues:And then we went over a couple of other areas,making sure that we had included all tentativeagreements in a document to be presented to ourmembers.We also discussed with Mr.Wolf thecompany's insistence on immediate ratification, andwe suggested to him that we meet on the 7th ofAugust rather than on the July 31st date, whichwould have been a Sunday, which was our normaldate for Union meetings of any kind.And one of the reasons that I asked for thatdelay, that I was on-that I would be on vacation, Iwouldn'tbe there. I felt that if we were going torecommend an agreement and get it approved bythemembership,my absence wouldn't help thateffort any at all, so, I also told Mr.Wolf to preparethe document, and by the time we had it preparedin the hands of our members for a July 31st meet-ing, that could look to some of our members whoweren't happy with the agreement, that could look2 The specific bylaw provision alluded to by O'Brien was never of-fered in evidence.2 Becauseof Prairie's capacity as an ITU International representative,his reluctantagreementto recommend the Respondent's proposal to thelocal scale committee was treated internally by the Unionas tantamountto the approval of the ITU president required under its bylaws4 The results of this meeting are alleged in the complaint to have oc-curred on July 19. The finding here is predicated on Wolf's credited testi-mony-based on his records-that the meeting occurred on July 20 aswell as the specific reference to that date in the Van Brussel letter quotedbelow 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlike somewhat of a railroad job, and I didn't wantto do that. So that basically is what we discussed.Q. Okay. Did Mr. Wolf agree to the August 7thdate for ratification meeting?A. Yes, he did.Q. And at any point in that July [20] meeting, didyou discuss whether the Scale Committe would rec-ommend the company's offer?A. Yes, we did.Q. And what was discussed about that?A. I think when we went into the meeting, therewas some question in the minds of at least onemember of the Scale Committee as to whether ornot they wanted to recommend it. And after dis-cussing it with Mr. Wolf and going over the entirepackage, we told him, assured him, that we wouldunanimously recommend the agreement to themembership.Q. At the conclusion of themeetingwithMr.Wolf on July 20th, what was the status of negotia-tions from the perspective of the Union?A. We hadan agreement.Wolf's testimony about the July 20 meeting closelyparallels that of O'Brien. He testified that at the outset ofthe meeting O'Brien was so dissatisfied with the terms ofthe San Francisco proposal that the Union was consider-ingwriting to the owner to complain of its unfairness.Wolf prevailed on the scale committee not to take thatcourse because it would be "counterproductive, and that[he]was certain that this is all there was." Then Wolfstestimony continued:Mr. O'Brien also asked that the company . . . dropa couple of rather significant contract items which... the Union had agreed to previously, and I saidno,we would not renegotiate the contract. I toldMr. O'Brien and the other members of the ScaleCommittee thatthey were not to present this offer tothemembership without their recommendations, and[that] they not . . . present it to the membership unlessthey were sure that the membership would ratify it.Q.Did the Scale Committee indicate at thatmeeting whether they would recommend the agree-ment?A. Yes.Q. And what was their indication on that?A. That they would recommend the agreement.Q. And did you discuss a date for the ratificationvote?A. Yes, at the meeting in San Francisco, Mr.Armstrong and I had said to Mr. Prairie we wantthisvote to be no later than August 1st. Mr.O'Brien explained to me . . . at our meeting subse-quent to the San Francisco meeting that August 1stwould be impossible for procedural reasons, havingto do with their bylaws, and said that he could haveameeting on the subsequent Sunday . . . I thinkwas the 7th, and I said okay.Q.Mr.Wolf, on July 14th, did you have anyquestion in you mind that if the Scale Committeerecommended the offer, the membership wouldratify it?A. I had noquestion.Q.Andagainon July 20th, were you equallyconvinced that witha ScaleCommitteerecommen-dation, the agreement would be ratified?A. Yes. [Emphasis added.]InWolf's view a "final agreement" between the Re-spondent and the Union was reached at the conclusion ofthe July 20meetingwith the scale committee. Having se-cured the scale committee's promise to recommend ratifi-cation,Wolf viewed the ratification vote as "a pure for-mality, and just part of the mechanics."According to O'Brien, the Union'susualratificationpractice includes the distribution of the proposed agree-ment inthe shops of the various chapels of the Union atleast aweek prior to the scheduled ratification vote sothemembership will have an opportunity to read anddigest the changes. In this instance, Wolf agreed to anddidprepare the document containing the proposedchanges to the prioragreement.Wolf testified that on August 3 he received a tele-phone call from Richard Slease, the Respondent's gener-alcounselinPittsburgh, directing him to contact theUnion and secure a delay in the ratification vote. Wolfwas told that if the delay was not forthcoming, he wasto withdraw the "offer." Although Wolf expressed reser-vations, he agreed to seek a delay.5 Following his con-versation with Slease,Wolf spoke with both Prairie andO'Brien about obtaining a 1-week delay in the ratifica-tion vote.Wolf did not tell O'Brien the reasons for therequested delay but Prairie testified thatWolf told himgenerally that there might be a change in the Respond-ent's offer. No specifics were discussed. It appears thatPrairie agreed to the requested delay and intervenedwith the Union's officials to arrange it. The ratificationmeetingwas initially rescheduled to August 14 but waslater rescheduled to August 18 when it was learned thatitwould conflict with a social event often attended bymany of the Union'smembers.On Thursday, August 11, Hopwood called Wolf to hisoffice and ordered Wolf to withdraw the Respondent'soffer.Wolf "demurred" and offered a 30-day notice ofhis resignation.Hopwood told Wolf he would not begiven 30 days and to take a fewminutes tothink over hisdecision.After considering his decision briefly, Wolf re-turned to Hopwood and tendered his resignation effec-tive immediately.Wolf testified that it was his belief thatthe withdrawal of the offer at that point "was both un-ethical andillegal."O'Brien testified that when he reported for work at 5p.m. on August 11, he was called to the office of Gener-alManagerBob Badgley. At that time Atorney VanBrussel handed O'Brien a letter addressed to UnionPresident Rice which stated:5 According to Wolf,he told Slease at that time that if the offer waswithdrawn,itwas his belief that it would be a violation of the law andunethical.He predicted that in that event the Union would file an unfairlabor practice charge. SACRAMENTOUNION485The Sacramento Unionhas authorized and in-structedme as its attorney to adviseyou that theSacramentoUnion hereby withdraws the labor con-tract provisionspreviously offered to thePrintersLocal No. 46 on July 20, 1983.Please contact me at yourearliest convenience todiscuss the resumptionof collectivebargaining.O'Brien asked Badgley the reasonfor the revocation andBadgley told him he did not know.After thismeeting O'Brien telephoned Prairie withnews of the letter.Prairie promisedto speak with theUnion'slegalcounsel and Rice.Later,Prairie toldO'Brienthat the Union should proceed with the ratifica-tionmeeting as soon as possible.When the membershipratificationmeeting washeld on August 18, the July 20agreementwas ratified 27-10.By a letterdated August 22, the Union's counsel noti-fied theRespondentthat the July20 agreementhad beenratifiedand requestedthatRespondent execute a newcollective-bargainingagreement incorporating thosechanges.By a letter dated September 6, Respondent'scounsel declined the execution request saying"the com-pany withdrew its July 14 offer before the offer was ac-cepted by the Union." The letter renewed the Respond-ent's offer to meetfor furtherbargaining.There is noevidencethatfurther bargaining sessionshave been held.Hopwood testified that theactionof August 11 wasundertaken because the Respondent,on August 8, con-cludeda settlementwiththe SacramentoCounty districtattorney of a civilcase involvingcorporatemisrepresen-tation of its circulation volume to advertiserswhich ex-posed the newspaperto a potentialliability of $12mil-lion.6 The circulation discrepency was first uncovered inMarchand, although news concerning it appears to havebeen reportedin the newspaper, it was never discussedin negotiationswith the Union.C. TheArgument1.By the General CounselThe General Counsel argues that membership ratifica-tion of the "final oral agreement"reached by the Re-spondent and Union on July 20 was not a conditionprecedent to the existence of a final agreement whichRespondent is required to execute. In this regard, theGeneral Counsel asserts that when the oral agreementwas reduced to writing by Wolf following the July 20meeting it contained no provision requiring ratificationand the Respondent has failed otherwise to meet itsburden of proving under the standardof C &W LektraBat Co.,209 NLRB 1038 (1974), that therewas an agree-ment to make ratification a condition precedent to a col-lective-bargaining agreement. Accordingly,theGeneralCounsel asserts that at the conclusion of the July 20meeting there were no outstanding conditions to pre-clude a finding that there was a final and binding agree-ment which the Respondent is obliged to execute.6 The civil complaint and settlement were filed in the Superior Courtfor Sacramento County simultaneously on August 12.In the alternative,the General Counsel asserts that afinal agreement came into existence on August 18 whenthe union membership ratified the agreement because theRespondent'sfinalproposalwas irrevocable until theagreed-upon ratification date and,hence,Respondent'sattempted revocation on August 11 was invalid becauseitoccurred during the period in which the final proposalwas irrevocable.In support the General Counsel arguesthat the Board and the courts do not always applycommon-law contract rules in the collective-bargainingcontext and that the application of the common-law rulethat an offer is revocable until accepted"collideswiththe requirements of good faith bargaining."This argu-ment continues:In the context of collective bargaining,an employerwho agrees to allow acceptance of its final proposalby a certain date should be precluded from revok-ing during that period.Permitting an employer torevoke after agreeing to a date for the union's ac-ceptance would penalize the union for relying uponthe employer's good faith.Itwould champion ab-stract contractual freedom at the expense of foster-ing a context in which agreements between the par-ties are encouraged.Revocationof a final offer byan employer prior to the date on which it hasagreed that the union can accept its offer cannot bereconciled with an employer's obligation to bargainin good faith.Concluding this alternative argument,the General Coun-sel asserts that ratification would have occurred withinthe agreed-on period"but for" the Respondent's actions"which directly caused the postponing of the ratificationvote."As a second alternative argument,the General Counselasserts that the Respondent should be equitably estoppedfrom refusing to execute an agreement embodying itsfinalproposal.The General Counsel asserts that Re-spondent's request for a ratification delay was "decep-tive" because the Union was given no reason to suspectthere was any risk in delaying ratification.Respondent'sconduct,theGeneral Counsel claims, is "inconsistentwith the requirements of good faith bargaining." TheGeneral Counsel's basis for the claimed deception andlack of good faith is the evidence showing that Scaife ex-pressed reservations to Hopwood about the agreement asearly as July 25, and the August 3 instruction to Wolf towithdraw Respondent'soffer if the Union refused toagree to a postponement even though the extent of Re-spondent'sexposure in the civil matter was unknownuntil the following day. In the General Counsel's view,the Respondent's failure tonotify the Union of the po-tential for revocation in early August is tantamount tobad faith.2. By the RespondentThe Respondent argues that it withdrew its July 20offer on August 11 and that such action was timely topreclude the formation of a contract.This is so,the Re-spondent claims, even though in the collective-bargain-ing context the Board and the courts do not apply 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcommon-law rules of contract formation. The Respond-ent citesPresto Casting Co. v. NLRB,708 F.2d 495 (9thCir. 1983), andPepsi-ColaBottlingCo. v.NLRB,659F.2d 87 (8th Cir. 1981), in support of the proposition thatthe express withdrawal of a collective-bargaining con-tract offer before acceptance precludes the formation ofan agreement which must be executed. And, the Re-spondent asserts that its abrupt withdrawal of the July 20offerwas in good faith occasioned by a significantchange in its financial commitments, namely, the settle-ment of the civil matter. The complaint, Respondent fur-ther notes, does not allege that its August 11 action isbad-faith bargaining.Additionally, the Respondent argues that the scalecommittee'sagreementto recommend its offer to themembership "did not create a binding contract." Re-spondent believes that the scale committee's statementabout ratification during the first negotiationsession andthe parties' post-July 20 conduct support the conclusionthatmembership ratification was a condition precedentto any new agreement. Furthermore, Respondent claimsthat nothing discloses that the scale committee had eitheractual or apparent authority to reach a final and bindingagreement.As membership ratification was a conditionprecedent to any bindingagreement,Respondent be-lieves that the evidence adduced by the General Counselthatmembership ratificationwas amere formality andalways occurred when ratification was recommended bythe scale committeeis, ineffect, not relevant.Finally, Respondent argues that Wolfs testimony thata final agreement was reached on July 20 should be dis-counted as his testimony on this point was contradictory,his own actions belie such a conclusion, his opinion inthis regard lacks foundationand is an irrelevant legalconclusion, and his bias resulting from pending litigationover his resignation makes his assertion suspect.D. Further Findings and ConclusionsIt iswell recognized that an employer's obligation tobargain collectively under the Act includes "the execu-tion of a written contract incorporating any agreementreached if requested by either party . . ." 29 U.S.C. Sec.158(d).And seeNLRB v. Strong Roofing,393 U.S. 357(1967);H. J. Heinz Co. v. NLRB,311U.S. 514 (1941).Here, the union is demanding, in effect, that the Re-spondent execute a written agreement embodying theterms and conditions of their prior agreement as modi-fied by changes thereto agreed on between Wolf and thescale committee on July 20 but the Respondent has de-clined to do so on the ground that it effectively with-drew its contract offer before it was accepted by theunion.At the outset, I concur with the Respondent's observa-tion that the complaint is framed solely in terms of its re-fusal to execute a binding agreement and that the ques-tion of bad-faith bargaining is not present. In this pos-ture, both the General Counsel's argument that the Re-spondent was somehow deceptive and the Respondent'sargument that its withdrawal of the July 20 proposal wasjustified by an abrupt changein itsbusiness condition arenot arguments which address the issue posed by thecomplaint. Instead, the sole issue raised and litigated iswhether thereexists an agreementtheRespondent isobliged to execute.'Although it may be true that common-law principlesgoverning the formation of contracts cannot necessarilybe transposed to the collective-bargaining setting, somecourts have occasionally suggested by way of dicta thatthe usual common-law rules of offer and acceptance gen-erally determine the existence of a collective-bargainingagreement.F.W. Means Co. v. NLRB,377 F.2d 683 (7thCir. 1967);Lozano Enterprises v.NLRB,327 F.2d 814(9th Cir. 1964). Even though that view has not been en-tirely discarded, in more recentcases somecourts haveobserved that strict adherence to common-law offer andacceptance rules can be overly simplistic in the complexgive-and-take of collective-bargainingnegotiations andthey have avoided rigid adherence to ordinary common-law rules inorder to accommodatea nationalpolicy fa-voring the formation of collective-bargainingagreements.PrestoCasting Co. v.NLRB,supra;NLRB v. DonkinsInn,532 F.2d 138 (9th Cir. 1976);Pepsi-Cola Bottling Co.,supra.It isparticularly noteworthy that in bothPrestoCastingandPepsi-Colathe courts rejected defensesgrounded on the typical common-law rule that a rejec-tion of an offer or a counterproposal served automatical-ly to terminate an outstanding offer. Nevertheless, thesemore recentcases suggest,at best, that the common-lawrulesmustbe tempered to achieve the policies of theAct.Under the common lawitisuniformily recognizedthat a binding contract is formed when an offeror isproperly notified by the offeree that an unconditionaloffer is unconditionally accepted. And, as a general prop-osition, an offer may be withdrawn or revoked at any-timeprior to the communication of its acceptance.Corbin, Sec. 38-46; 17 Am.Jr.2d § 36. On the otherhand, an offeror's power to withdraw or revoke an offermay be adversely affected either by an offeree's partialperformance or an offeree's definite and substantialactionin relianceon an offer, if the actionin reliance isforeseeable by the offeror. Corbin, Secs. 49, 51. It iswithin the framework of these general principles that theRespondent acted and now defends against the GeneralCounsel's complaint. Respondent forcefully argues thatPrestoCastingandPepsi-Colarecognize that an expresswithdrawal such as the one delivered in writing onAugust 11 before ratification occurred was effective topreclude the formation of a binding agreement even inthe collective-bargaining context. Although the right ofan offeror to expressly withdraw an offer at anytimeprior to the proper communication of an acceptance bythe offeree even in the collective-bargaining context isrecognized,the Respondent's underlying assumption thatthe power of acceptance of collective-bargaining terms isvested in the Union's membership through the ratifica-Indeed,no informed conclusioncan be reachedconcerning Respond-ent'smotives.Although itelicited tesimony that its August I I action re-sulted from its settlementof the civilaction,any attempt to determinewhether this event was such a compelling change of circumstance forRespondent is simply impossiblewhere,as here, there is no evidence asto its actual liability norevidenceas to the Respondent's overall financialpositionHowever,that evidence does serve as theonly explanation ofthe Respondent's course of conduct. SACRAMENTO UNIONtion process rather than the Union as an institution re-quires careful consideration.The parties to a typical collective-bargaining agree-ment in any legal sense are an employer and a union asan institution.To be sure,the usual agreementprovidesfor the terms and conditions of employment of the em-ployer's employees but it usually also provides termsbeneficial to the union as an institution.See,e.g.,BayArea Sealers,251 NLRB 89 (1950).Under the statute, anemployer is obliged to deal with and tender offers to theunion and is ordinarily prohibited from dealing directlywith employees or the union'smembership.Medo PhotoSupply Corp. v. NLRB,321U.S. 678 (1944). Moreover,under the terms of a collective-bargaining agreement, aunion,as the employee representative,may waive impor-tant employee rights and has a fiduciary-like responsibil-ity tofairlyrepresent all unit employees.See, e.g.,Mastro Plastics Corp. v.NLRB,350 U.S. 270, 280 (1956);Vaca v. Sipes,386U.S. 171 (1967).In short,in any ana-lytical sense it would be error to assume that a union anditsmembership are one and the same.And in anylogicalsense, it follows that it is the union as an institutionwhich is empowered to accept or reject an employer'scollective-bargaining proposals.The Union's central role in contract formation is alsoapparent from the cases which deal specifically with rati-fication.Under the Act,a labor organization has no obli-gation to submit an employer's proposal for a collective-bargaining agreement to the represented employees oreven its membership for ratification.NorthCountryMotors,146 NLRB 671 (1964). However,a labor organi-zation may self-impose such an obligation.The form ofsuch an obligation can be by means of a constitutional orbylaw provision,an ad hoc agreement with each repre-sented group,or a local policy decision.The Board hascharacterized self-imposed ratification requirements as es-sentially a restriction on the authority of its negotiatorstoexecutean agreement reached at the bargaining tableabsent the approval of its membership.Joe Carroll Or-chestras,254NLRB 1158(1981).An employer mayimpose a similar limitation on its negotiators.University ofBridgeport,229 NLRB 1074 (1977). But a self-imposedmembership ratification requirement is not treated by theBoard as the functional equivalent of the act of accept-ance essential to the formation of a contract. Thus, nu-merous Board cases hold that an employer may not ques-tion a gratuitously imposed ratification requirement indefense of its refusal to execute an agreement. See, e.g.,Martin J.Barry Co.,241NLRB 1011(1979) (employerordered to sign agreement overwhelmingly rejected byfirst ratification vote but later accepted by a small minor-ity of members);C &W Lektra BatCo.,supra(employ-er ordered to sign agreement even though union dis-pensed with earlier stated intent to obtain ratificationwhere ratification looked impossible);M & M Oldsmo-bile,156NLRB 903 (1966) (employer ordered to signagreement notwithstanding some evidence that a majori-tyofunion'smembership opposed ratification eventhough it was a condition precedent to final agreement);North CountryMotors,supra(employer ordered to signagreement even though initially rejected, and then ap-proved by a single employee at second vote). Moreover,487ratification procedures sometimes permit union membersnot employed in the unit to participate in ratification de-bates and even, occasionally,to vote on ratification. Bycontrast,unit employees who are not union members aretypically precluded from attending or participating inratification proceedings.With the foregoing in mind,it is pertinent to note thateven the common law recognizes that an agreement con-tingent upon the assent of a third party who is outside ofthe control of the parties may, nevertheless,be binding.Corbin in particular articulates such a situation:Sec. 61. Acceptance"Subject to Approval" by aThird Party.Itmust also be borne in mind that an acceptancesubject tothe assent or `permit" of a thirdparty is nota conditional acceptanceif the offerwas in identicalterms subject to that very assent or `permit."It is quitepossible for the parties to make a valid contract inwhichthe rights and dutiesof eachare conditionalon the happening of some event not within theircontrol,such as the expression of opinionby a thirdparty. For sucha result it must be shownthat theparties intend that negotiation between themselvesisclosed,leaving nopowerof revocationor with-drawal in eitherone. Thisbeing shown,the accept-ance is not a "conditional acceptance"varying fromthe offer;but the rights and duties created by such acontract are conditional rights and duties. [Empha-sis added;footnotes omitted.]And Sec. 17 Am.Jur.2d § 66.In any ultimate sense, thepower of an employer or a union over employees withrespect to ratification of a collective-bargaining agree-ment is limited to persuasion.Section7 of the Act, with-out a doubt,guarantees employee freedom from disci-plineby eitherside for supporting or opposing contractratification.Throughoutnegotiations,and especiallyon July 20,the evidenceshows thatbothsideswere represented atthe bargaining table by individuals vested with full au-thority toconclude an agreementwhichthe union sidewas obligedby its own bylawsto take to its members forratification.More specifically,there isno doubt aboutWolf's authorityto conclude a final agreement.He gaveno noticeof anylimitationon his authorityand, indeed,when hehad doubtsabout his ownauthority,he clearedproposals in advancewith Hopwoodand other corporaterepresentatives.On the otherside, it was shown the scalecommittee's primary purpose was to negotiatecollective-bargaining agreements and, as its membership was com-prised of experienced unionofficers, it is fair to concludethat the sole limitation on its authority was the self-im-posed ratification requirement explainedtoWolf in theinitial bargaining session.As noted,the Respondent claims thatthe Union's rati-fication requirement was a condition precedent to anybinding agreementwhichit is required to execute and, asitwithdrewitsproposalbefore thatcondition was met,no agreement exists.In C &W Lektra Bat Co.,supra, 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Board specifically declined to find that a notice ofthe union's intention to seek ratification(statedmuchmore forcefully than here)constituted a condition prece-dent to a binding agreement.Here, Respondentdid noth-ing more than obtain a clarification of the scale commit-tee's authority to act autonomously;the Union's self-im-posed ratification requirement was never proposed as anexpress term of the agreement.Even on July 20 whenthe agreement was concluded,ratification as such wasnot established as a condition.Instead,the conditions re-lated only to the scale committee's position on ratifica-tion and the allowable time frame for ratification. Underthese circumstances and the precedent cited above, theUnion was always at liberty to change its position onratification and conclude a signed agreement with theRespondent.Accordingly,I find that the notice given bythe Union at the initial meeting was nothing more than astatement that the scale committee was without authorityto sign an agreement totally independent of the member-ship's concurrance and that it was not a condition prece-dent to final agreement.Joe Carroll Orchestras,supra.This conclusion is not precluded byGood GMC, Inc.,267 NLRB 583(1983),which Respondent cites.In thatcase, one of the ground rules of the negotiations agreedon by both sides was that any agreement reached be-tween the negotiators would be treated as a tentativeagreement which would be subject to ratification by theemployer and the union membership.The negotiatorsreached an understanding on all outstanding mandatorysubjects of bargaining at issue but did not reach an un-derstanding as to one nonmandatory issue raised by theemployer.The union submitted the employer's proposalfor ratification to the membership which ratified only theunderstanding reached on the mandatory subjects. Theemployer negotiator appears not to have made any seri-ous attempt to secure ratification by his principals anddeclined the union's demand that the employer execute anew agreement.The Board held, contrary to the admin-istrative law judge, that the employer did not violateSection 8(a)(5) by refusing to execute a new agreementfinding that"the parties never had an agreed-upon con-tract"because, inter alia, the employer never ratified theagreement as called for in the ground rules.Moreover,the Board observed that the union could not claim thatan agreement had been reached when it had not accept-ed all of the employer's proposal even though the por-tion not accepted dealt with a nonmandatory subject es-peciallywhere the evidence failed to disclose that theemployer had insisted to the point of impasse on the non-mandatory subject.Hence,the acceptance transmitted tothe employer negotiator was conditional and he had noreal agreement to be approved by his principal.Unquestionably,theRespondent sought to minimizeratification as a roadblock to a signed agreement withthe Union by emphatically attaching two conditions toitsfinal proposals.As a result,the agreement concludedbetween the Respondent and the Union on July 20 wasnot solely an agreement on the terms of a new contract.In addition to that aspect, the Respondent-stillrecog-nizing theUnion'sself-imposed ratification require-ment-insisted,and obtained from the scale committee-and hence the Union-a commitment to sell the agree-ment to its membership and to do so promptly. Thoseadditional aspects of the July agreement were deemed soimportantby theRespondent that it specifically condi-tioned the existence of its final economic proposal on thescalecommittee'swillingness to accept these addedterms.There were good reasons for the Respondent'sadded conditions.Thus, as Armstrong's testimony makesclear, at the heart of its negotiating strategy was a deter-mination to make this round of bargaining a watershedby breaking the past cycle of protracted negotiationswhich concluded with an agreement to make wage andbenefit increases retroactive to the expired agreement.Hence, it is fair to infer that Respondent was fully awarethat its final economic package providing for only limit-ed retroactivity to January 1, 1983, would likely be veryunpopular with the membership.Furthermore,Wolf'stestimonymakes clear that the Respondent's strategywas also grounded on the premise that if the scale com-mittee-in essence the heart and soulof the Union's lead-ership-undertook to recommend ratification the likeli-hood of ratification would be greatly enhanced. And byinsisting on quick ratification,Respondent was minimiz-ing the potential for serious opposition developing withinthe Union'smembership.From the perspective of the Union the collateral con-ditions the Respondent attached to its July 20 proposalcannot be regarded as insignificant. The Union undoubt-edly hadan interest in concluding an agreement as thewage and benefit levels of its membership had effectivelybeen frozen for over 1-1/2 years and the protractedstalemate betweenMarch and July undoubtedly madethe prospects for a better proposal appear even gloomierabsent some drastic economic action against the Re-spondent.O'Brien, in effect,testified theRespondent'seconomic package was perceived by the scale committeeas sopenurious that he wanted to protest directly to theowner, and,at the outset of the July 20 meeting, he waspersonally opposed to recommending ratification. Forthe Union's leadership to agree to recommend a proposalwhich everyone knew would be unpopular was obvious-ly no light undertaking;open support of unpopular con-tract settlement terms sows the seeds of leadership defeatin internal elections.At the veryleast,by extracting thescale committee's commitment to recommend ratificationas a condition, the Respondent positioned the Union outon a limb vis-a-vis its membership,achieved a limitationon the Union's bargaining latitude, and obliged it tomake a bona fide effort to sell an unpopular settlement toitsmembership.The scale committee was in the positionof either agreeing to the Respondent's two conditions orhaving no proposal at all.I find,therefore,that the operative proposal ultimatelypropounded by Respondent on July 20 consisted of threeinterdependent and vital elements: (1) theterms of a newcontract; (2) the scale committee's unqualified committ-ment to recommend ratification;and (3)a committmentto conduct ratification promptly but,in any event, nolater than August 7.I further find that the scale commit-tee, on behalf of the Union, unconditionally accepted Re-spondent's proposal. BothWolf and O'Brien thoughtthey had concluded an agreement on July 20 and, SACRAMENTO UNIONindeed,there isno evidence that,as between the Re-spondentand the Union, therewas anythingfurther tonegotiate.8Likewise,there is no evidencethat the Re-spondent, as of July 20,intended to reserve a right torevoke its proposal.Indeed,Wolf's subsequent profes-sionalmartyrdom and the explicit conditionfor timelyratificationsuggest justthe opposite.Because Respond-ent imposedthe two conditions on theproposalfinallypropounded at the July 20meeting andthe Union uncon-ditionallyacceptedthem,the agreementconcluded thatday was not merely a "tentative agreement" or a "pro-posedagreement."Instead,itwas an agreement opera-tive immediately,requiringtheUnion to undertake abona fide effort tosecure ratification.9 In short, after theJuly 20meeting,the timehad arrived for the scale com-mittee to begincarrying out the Union's bargainwith theRespondent to sell the agreementto themembership.This appears to be theprecise situation addressed in theabove-quotedsection fromCorbin.The circumstances inSunderland's, Inc.,194 NLRB118 (1971)-cited by Respondentas controlling-are instark contrastto those here. There therespondent wasinsistentthatthe union negotiatorbe authorized to con-cludea final agreement and when the negotiator re-turned to themembershipfor such authorityshe was re-buked.Instead she was given an even morerestrictedportfolio,i.e., she was to bringthe employer's best offerto the membershipfor approval. Thus, thenegotiatorwas in no positionto accept or reject any offer. As aconsequence,when the employer withdrew its best offerbefore the membership had an opportunityto consider it,the membership, in effect,was left withnothing to con-sider. 10Because ofthe particularmanner inwhich Respond-ent'sproposalwasformulated and accepted by theUnion's scale committee,Respondent's assertion that nobinding agreement was concludedon July20 is-asnotedabove-notentirely tenable-if not simply wrongeven under common-law principles.As the courts inPresto CastingandPepsi-Colarejected a well-founded ap-plicationof common-law offerand acceptance rules infavor of the statutory policypromotingthe formation of8 Claiming that Wolf's testimony that he felt the parties reached finalagreement on July 20 was without foundation and was an unwarrantedlegal conclusion,Respondent strongly objected to its receipt That objec-tion was overruled.Wolfs perception of what occurred is a plainly rele-vant fact and it was not received as a legal conclusion.Although it isrecognized thatWolfs forced resignation and continuing litigation forunemployment benefits creates the potential for bias in his testimony onthis subject,Wolf projected the demeanor of a straightforward andcandid witness.Moreover,the circumstances of Wolf's resignation areconsistent with his belief that he had negotiated a final and binding agree-ment.Wolf's perception that the scale committee's recommendation wouldlikely assure ratification and O'Brien's suggestion that the ratificationmeeting be scheduled to avoid the appearance of a "railroad"job showsthat the contemplated ratification effort by the Union was to be a sincereundertaking,not merely a wink and nod10 The General Counsel,inmy judgment,correctly argues that an-other similar case,Loggins Meat Co.,206 NLRB 303 (1973), is also distin-guishable.In that case the union's representative agreed to take an em-ployer'sproposal to the membership for ratification but stated that hewas going to recommend rejectionWhen the employer withdrew ele-ments of its offer before being notified that the union's membership hadratified the offer, the Board concluded that the offer was effectivelywithdrawn and no agreement existed.489collective-bargaining agreements,itisdifficult to per-ceivewhy Respondent'squestionableorunfoundedcommon-law positionshould be accommodated at theexpense of the aforementionedstatutory policy. Accord-ingly, I find thatthe Respondent was not atliberty towithdraw its July 20 proposal after thescale committee'seffectiveand unconditional acceptance.Ifurther findthatthe parties entered into a binding agreement on July20.11As on August 22 theRespondentwas notified bythe Union thatthe agreement had beenratified, the Re-spondent was obliged to execute a written agreementembodyingthe termsof the July20 agreement.By refus-ing to do so sinceon or aboutSeptember6 the Respond-ent violated Section 8(a)(5) and(1) of the Act.NLRB v.Strong Roofing,supra;H. J. Heinz Co. v. NLRB,supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activitiesof theRespondentset forthin sectionIII, above,occurring in connection with the operationsdescribed in section I, above, have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act, itwill be recommend-ed that it be ordered to cease and desist and take certainaffirmative action which is necessary to effectuate thepolicies ofthe Act.As the Respondent unlawfully refused to sign the con-tract to which it and the Union had agreed on July 20, itwill be recommended that Respondent be ordered, if theUnionso requests, to sign and give effect to a writtencontract embodying the terms of the agreement reachedthat day and to make whole its employees for any lossessuffered by reason of Respondent's refusal to give effectto the agreement,backpay to be computed in accordancewithF.W. Woolworth Co.,90 NLRB 289 (1950), with in-terest computed in accordancewithOlympicMedicalCorp.,250 NLRB 146 (1980), andFlorida Steel Corp.,23111Respondent's reliance onLear Siegler P. Auto Workers,419 F.2d 534(1969), merits comment. There the court affirmed a lower court dismissalof an employer's action on a contract under Sec.301 holding that no"operative"contract existed because no formal contract instrument wasexecuted.The facts showed that after the parties'negotiators reached anagreement,the union conducted a bifurcated ratification vote among unitemployees.The unskilled employees ratified;the skilled employees didnot, the combined total showed a majority favored ratification.The em-ployer argued to no avail that there was a binding contract.The unionrefused to execute an agreement until the employer negotiated, in effect,a separate agreement for skilled employees. Regardless of the fact that itcould be argued with considerable merit that the employer would likelyhave obtained a more favorable result under Sec. 8(b)(3), the case servesto illustrate the point made here that Respondent specifically obliged theUnion to make a bona fide effort to obtain ratification of an agreementwhich was likely to, and did, generate significant opposition.To permitthe Respondent to breach the July 20 agreement with the Union at thelastminute would hardly promote the stability the Act is designed toachieve 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNLRB 651 (1977). See generallyIsisPlumbing Co.,139NLRB 716 (1962), enf. denied on different grounds 322F.2d 913 (9th Cir. 1963). Any trust fund reimbursementsshall be made in accord withMerryweather Optical Co.,240 NLRB 1213 (1979).CONCLUSIONS OF LAW1.Sierra Publishing Company d/b/a the SacramentoUnionisanemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Central Valley Typographical Union #46,Interna-tionalTypographicalUnion,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collectivebargainingwithinthe meaningof Section 9(b) of the Act.All employees employed within the job classifica-tions covered by the collectivebargaining agree-mentbetween Respondent and the Union which ex-pired on December 31, 1981.4.At all materialtimes,the above-named labororgani-zation has been and now is the exclusive representativeof all employees in the aforesaid appropriate unit for thepurposes of collectivebargainingwithin the meaning ofSection 9(a) of the Act.5.By refusing on or about September 6, 1983, and atall times thereafter, to execute the agreed-upon contract,Respondent has failed to bargain collectively with theabove-named labor organization as the exclusive bargain-ing representative of all the employees of Respondent inthe appropriate unit and hasengaged in,and is engagingin,unfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterferedwith, restrained, and coerced, and is interfer-ing with,restraining,and coercing, employees in the ex-ercise of the rights guaranteed to them in Section 7 ofthe Act and therebyhas engaged in and is engaging inunfair labor practices withinthemeaningof Section8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'2ORDERThe Respondent, Sierra Publishing Company d/b/aThe Sacramento Union, Sacramento, California, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment by refusing to sign the written contract em-bodying the terms of the agreement it reached July 20,12 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1983,with Central Valley Typographical Union #46,InternationalTypographical Union, as the exclusive bar-gaining representativeof its employees in the followingappropriate unit:All employees employed within the job classifica-tions covered by the collectivebargaining agree-ment between Respondent and the Union which ex-pired on December 31, 1981.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request,sign and giveeffect to a written con-tract embodying the terms of the agreement reached be-tween Respondent and the Union on July 20, 1983.(b)Make whole its employees for any losses sufferedby reason of Respondent's refusal to give effect to itsagreementwith the Union, in themanner setforth abovein the remedy section of this decision.(c)Preserve and, on request, make available to theBoardor its agentsfor examination and copying, all pay-roll records,socialsecurity payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Sacramento, California, copiesof the attached notice marked "Appendix.""3 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 20, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that thenotices arenot altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.13 If this Orderis enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms and con- SACRAMENTO UNIONditions of employment by refusing to sign a written con-tract embodying the terms of the agreement reached onJuly 20, 1983, with Central Valley Typographical Union#46, International Typographical Union, the exclusiverepresentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL, on request, sign and give effect to a writtencontract embodying the terms of the agreement reachedwith the above-named Union on July 20, 1983, as the ex-clusive representative of all employees in the bargainingunit described below.The bargaining unit is:491All employees employed within the job classifica-tions covered by the collective bargaining agree-ment between Respondent and the Union which ex-pired on December 31, 1981.WE WILL make whole all employees in the above-de-scribed bargaining unit for any losses suffered by reasonof our refusal to give effect to our agreement with theabove-named Union.SIERRA PUBLISHING COMPANY D/B/A THESACRAMENTO UNION